Per Curiam.
Defendant Jimmy Ray Price was found guilty by a jury of murder in the first degree contrary to MCLA §750.316 (Stat Ann 1954 Rev §28.548), and sentenced to life imprisonment. Defendant filed a motion for new trial, supported by affidavits, asserting that the search warrant issued to permit the search for and seizure of the murder weapon, a rifle, did not include the term “rifle” when served and that newly-discovered evidence had been found supporting defendant’s claim of innocence.
The motion was denied below. The trial court was satisfied from the affidavits by the stenographer who typed the search warrant and the police officer who sought the warrant that the word “rifle” was in the search warrant, when it was signed by the issuing magistrate. Further, the court believed that the alleged new evidence could have been discovered on or before the date of trial.
The granting of a motion for new trial on the basis of newly-discovered evidence is a matter within the sound discretion of the trial court. Relief from denial of such a motion will not be granted unless there is a clear showing of abuse of discretion by the trial court. People v. Hill (1970), 21 Mich App 178. We have reviewed the action taken below and find that the trial court’s denial of the motion was fully supported by the affidavits before it and by the rules governing newly-discovered evidence. (See, generally, People v. LoPresto [1967], 9 Mich App 318, 324.) There was no abuse of discretion.
Affirmed.